Case 6:20-cv-00515 Document 1 Filed 06/10/20 Page 1 of 14
Case 6:20-cv-00515 Document 1 Filed 06/10/20 Page 2 of 14
Case 6:20-cv-00515 Document 1 Filed 06/10/20 Page 3 of 14
Case 6:20-cv-00515 Document 1 Filed 06/10/20 Page 4 of 14
Case 6:20-cv-00515 Document 1 Filed 06/10/20 Page 5 of 14
Case 6:20-cv-00515 Document 1 Filed 06/10/20 Page 6 of 14
Case 6:20-cv-00515 Document 1 Filed 06/10/20 Page 7 of 14
Case 6:20-cv-00515 Document 1 Filed 06/10/20 Page 8 of 14
Case 6:20-cv-00515 Document 1 Filed 06/10/20 Page 9 of 14
Case 6:20-cv-00515 Document 1 Filed 06/10/20 Page 10 of 14
Case 6:20-cv-00515 Document 1 Filed 06/10/20 Page 11 of 14
Case 6:20-cv-00515 Document 1 Filed 06/10/20 Page 12 of 14
Case 6:20-cv-00515 Document 1 Filed 06/10/20 Page 13 of 14
Case 6:20-cv-00515 Document 1 Filed 06/10/20 Page 14 of 14
        Case 6:20-cv-00515 Document 1-1 Filed 06/10/20 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                            WACO DIVISION

UNITED STATES OF AMERICA,         )
                                  )
                      Petitioner, )
                                  )
v.                                )    CIVIL ACTION NO. W-20-CV-515
                                  )
REAL PROPERTIES LOCATED AND       )
SITAUTED AT:                      )
                                  )
3534 SHORELINE DRIVE, HARKER      )
HEIGHTS, BELL COUNTY, TEXAS (1), )
                                  )
2151 OAK HILL DRIVE, COPPERAS     )
COVE, CORYELL COUNTY, TEXAS (2), )
                                  )
731 COUNTY ROAD 3372, KEMPNER,    )
LAMPASAS COUNTY, TEXAS (3),       )
                                  )
5 TRACTS OF LAND ON LAURA         )
DRIVE, KILLEEN, BELL COUNTY,      )
TEXAS (4),                        )
                                  )
3536 SHORELINE DRIVE, HARKER      )
HEIGHTS, BELL COUNTY, TEXAS (5), )
                                  )
3538 SHORELINE DRIVE, HARKER      )
HEIGHTS, BELL COUNTY, TEXAS (6), )
                                  )
5007 ONION ROAD, KILLEEN, BELL    )
COUNTY, TEXAS (7),                )
                                  )
ONION ROAD, KILLEEN, BELL         )
COUNTY, TEXAS (8),                )
                                  )
4991 ONION ROAD, KILLEEN, BELL    )
COUNTY, TEXAS (9),                )
                                  )
12117 HIGHWAY 195, KILLEEN,       )
BELL COUNTY, TEXAS (10),          )
                                  )
2360 EAST STAGECOACH ROAD,        )
KILLEEN, BELL COUNTY, TEXAS (11), )
             Case 6:20-cv-00515 Document 1-1 Filed 06/10/20 Page 2 of 3




                                                   )
3508 PARKMILL DRIVE, KILLEEN,                      )
BELL COUNTY, TEXAS (12),                           )
                                                   )
                                Respondents.       )

          ORDER TO POST NOTICE OF COMPLAINT FOR FORFEITURE OF
                      RESPONDENT REAL PROPERTIES

WHEREAS a Verified Complaint for Forfeiture in rem was filed on the                  day of

                , 2020, against the following properties:

        Real Properties, with all buildings, appurtenances, and improvements thereon, and any and

all surface and sub-surface rights, title, and interests, located and situated at:

    1. 3534 Shoreline Drive, Harker Heights, Bell County, Texas;

    2. 2151 Oak Hill Drive, Copperas Cove, Coryell County, Texas;

    3. 731 County Road 3372, Kempner, Lampasas County, Texas;

    4. 5 Tracts of Land on Laura Drive, Killeen, Bell County, Texas;

    5. 3536 Shoreline Drive, Harker Heights, Bell County, Texas;

    6. 3538 Shoreline Drive, Harker Heights, Bell County, Texas;

    7. 5007 Onion Road, Killeen, Bell County, Texas;

    8. Onion Road, Killeen, Bell County, Texas;

    9. 4991 Onion Road, Killeen, Bell County, Texas;

    10. 12117 Highway 195, Killeen, Bell County, Texas;

    11. 2360 East Stagecoach Road, Killeen, Bell County, Texas;

    12. 3508 Parkmill Drive, Killeen, Bell County, Texas,

hereinafter the Respondent Real Properties, which are also more fully described in the Verified

Complaint for Forfeiture, alleging that the Respondent Real Properties are subject to forfeiture to

the United States of America pursuant to Title 18 U.S.C. §§ 981(a)(1) (A) & (C) for violations of
            Case 6:20-cv-00515 Document 1-1 Filed 06/10/20 Page 3 of 3




Title 18 U.S.C. §§ 371, 641, 1343, and 1956(h); IT IS THEREFORE

       ORDERED that the Internal Revenue Service for the Western District of Texas, or other

authorized law enforcement officer or any other person or organization authorized by law, be

commanded to post the Notice of Complaint for Forfeiture in accordance with Rule G of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, Fed. R. Civ.

P., and Title 18 U.S.C. § 985(c)(1)(B), by affixing a copy of the Notice of Complaint for Forfeiture

in this action, in a conspicuous place upon the premises and, if applicable, by leaving a copy of

the Notice of Complaint for Forfeiture and accompanying documents with the occupant of the

premises, if any, until further order of the Court, and to make my return as provided by law and

said Order has been executed.

       SIGNED this              day of                               , 2020.




                                                     UNITED STATES DISTRICT JUDGE
        Case 6:20-cv-00515 Document 1-2 Filed 06/10/20 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                            WACO DIVISION

UNITED STATES OF AMERICA,         )
                                  )
                      Petitioner, )
                                  )
v.                                )    CIVIL ACTION NO. W-20-CV-515
                                  )
REAL PROPERTIES LOCATED AND       )
SITAUTED AT:                      )
                                  )
3534 SHORELINE DRIVE, HARKER      )
HEIGHTS, BELL COUNTY, TEXAS (1), )
                                  )
2151 OAK HILL DRIVE, COPPERAS     )
COVE, CORYELL COUNTY, TEXAS (2), )
                                  )
731 COUNTY ROAD 3372, KEMPNER,    )
LAMPASAS COUNTY, TEXAS (3),       )
                                  )
5 TRACTS OF LAND ON LAURA         )
DRIVE, KILLEEN, BELL COUNTY,      )
TEXAS (4),                        )
                                  )
3536 SHORELINE DRIVE, HARKER      )
HEIGHTS, BELL COUNTY, TEXAS (5), )
                                  )
3538 SHORELINE DRIVE, HARKER      )
HEIGHTS, BELL COUNTY, TEXAS (6), )
                                  )
5007 ONION ROAD, KILLEEN, BELL    )
COUNTY, TEXAS (7),                )
                                  )
ONION ROAD, KILLEEN, BELL         )
COUNTY, TEXAS (8),                )
                                  )
4991 ONION ROAD, KILLEEN, BELL    )
COUNTY, TEXAS (9),                )
                                  )
12117 HIGHWAY 195, KILLEEN,       )
BELL COUNTY, TEXAS (10),          )
                                  )
2360 EAST STAGECOACH ROAD,        )
KILLEEN, BELL COUNTY, TEXAS (11), )
                                                               APPENDIX B
             Case 6:20-cv-00515 Document 1-2 Filed 06/10/20 Page 2 of 3




                                                   )
3508 PARKMILL DRIVE, KILLEEN,                      )
BELL COUNTY, TEXAS (12),                           )
                                                   )
                                Respondents.       )

                         NOTICE OF COMPLAINT FOR FORFEITURE

        1.      On the          day of                          , 2020, a Verified Complaint for

Forfeiture in rem was filed in this Court by the United States Attorney for the Western District of

Texas and Assistant United States Attorney Robert Almonte II, against the properties described

below, which are also more fully described in the Verified Complaint for Forfeiture, for violations

of Title 18 U.S.C. §§ 371, 641, 1343, and 1956(h), and which are subject to forfeiture to the United

States of America pursuant to Title 18 U.S.C. §§ 981(a)(1)(A) & (C), namely:

        Real Properties, with all buildings, appurtenances, and improvements thereon, and any and

all surface and sub-surface rights, title, and interests, located and situated at:

    1. 3534 Shoreline Drive, Harker Heights, Bell County, Texas;

    2. 2151 Oak Hill Drive, Copperas Cove, Coryell County, Texas;

    3. 731 County Road 3372, Kempner, Lampasas County, Texas;

    4. 5 Tracts of Land on Laura Drive, Killeen, Bell County, Texas;

    5. 3536 Shoreline Drive, Harker Heights, Bell County, Texas;

    6. 3538 Shoreline Drive, Harker Heights, Bell County, Texas;

    7. 5007 Onion Road, Killeen, Bell County, Texas;

    8. Onion Road, Killeen, Bell County, Texas;

    9. 4991 Onion Road, Killeen, Bell County, Texas;

    10. 12117 Highway 195, Killeen, Bell County, Texas;

    11. 2360 East Stagecoach Road, Killeen, Bell County, Texas;
                                                   2
            Case 6:20-cv-00515 Document 1-2 Filed 06/10/20 Page 3 of 3




   12. 3508 Parkmill Drive, Killeen, Bell County, Texas,

hereinafter the Respondent Real Properties.

       2.      Pursuant to Supplemental Rule G(4)(b), notice to any person who reasonably

appears to be a potential claimant shall be by direct notice. Accompanying this notice is the

Verified Complaint for Forfeiture which has been filed in this cause and which describes the

Respondent Real Properties. Pursuant to Supplemental Rule G(4)(b), any person claiming an

interest in the Respondent Real Properties who has received direct notice of this forfeiture action

must file a Claim, in compliance with Rule G(5)(a), with the court within thirty-five (35) days

after the notice was sent, if delivered by mail (if mailed, the date sent is provided below), or

within 35 days of the date of delivery, if notice was personally served. An Answer or motion

under Rule 12 of the Federal Rules of Civil Procedure must then be filed within twenty-one (21)

days of the Claim being filed.

       The Claim and Answer must be filed with the Clerk of the Court, 800 Franklin Ave., Room

380, Waco, Texas 76701, and copies of each must be served upon Assistant United States Attorney

Robert Almonte II, 903 San Jacinto Blvd., Suite 334, Austin, Texas 78701, or default and forfeiture

will be ordered. See Title 18 U.S.C. § 983(a)(4)(A) and Rule G(5) of the Supplemental Rules for

Admiralty or Maritime Claim and Asset Forfeiture Actions.

       Failure to follow the requirements set forth above will result in a judgment by default taken

against you for the relief demanded in the complaint.

       DATE NOTICE MAILED:




                                                3
Case 6:20-cv-00515 Document 1-3 Filed 06/10/20 Page 1 of 1
